COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Joel D. Mallory, Jr. v. Locker & Lee, P.C.
                          Joel D. Mallory, Jr. v. Arctic Pipe Inspection Co., Inc.

Appellate case number:    01-13-00563-CV
                          01-12-00979-CV

Trial court case number: 2004-06321-B

Trial court:              129th District Court of Harris County

Date motion filed:        April 7, 2014

Party filing motion:      Joel D. Mallory, Jr.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Harvey Brown
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Sharp, and Brown


Date: September 25, 2014